           Case 2:19-cv-00457-APG-VCF Document 49 Filed 11/17/20 Page 1 of 2




1

2

3

4

5                                         UNITED STATES DISTRICT COURT

6                                             DISTRICT OF NEVADA

7                                                     ***
      LIBERTY INSURANCE CORPORATION, a
8     foreign corporation, and LM GENERAL
      INSURANCE COMPANY, a foreign corporation,
9                                                        2:19-cv-00457-APG-VCF
                             Plaintiff,                  ORDER
10
      vs.
11
      YVONNE BRODEUR, an individual;
12
      JERRYBRODEUR, an individual;
      ELIASMENESES,
13
                             Defendants.
14
            This matter has been set for a video settlement conference on November 18, 2020, at 10:00 AM.
15
     (ECF No. 45). The parties were ordered to set-up and coordinate the video conference for the settlement
16
     conference with chambers and that each party must then send an invitation link for the settlement
17
     conference to VCF_Chambers@nvd.uscourts.gov by November 12, 2020. The parties were ordered to
18
     contact chambers by November 12, 2020 to coordinate a test run of the video conference with chambers
19
     on November 13, 2020. Confidential settlement briefs were due by 4:00 PM, November 12, 2020. (ECF
20
     Nos. 44, 45, and 46).
21
            The court has not received a confidential statement from Defendant Elias Menses or an invitation
22
     link for the settlement conference.
23
            Accordingly,
24

25
           Case 2:19-cv-00457-APG-VCF Document 49 Filed 11/17/20 Page 2 of 2




1           IT IS HEREBY ORDERED that Defendant Elias Menses and his counsel Craig A. Mueller, Esq.

2    must appear in person for the settlement conference set for 10:00 AM, November 18, 2020, in Courtroom

3    3D.

4           All other parties’ appearances will be by video conference as previously ordered in ECF No. 46.

5

6           DATED this 17th day of November, 2020.
                                                               _________________________
7                                                              CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
